

Exhibit 10.1

TRANSACTION AGREEMENT


THIS TRANSACTION AGREEMENT (this "Agreement") is made this 7th day of May, 2015
(the “Effective Date”) by and among MONOGRAM RESIDENTIAL MASTER PARTNERSHIP I
LP, a Delaware limited partnership (the "Master Partnership"), REIT MP GP, LLC,
a Delaware limited liability company ("General Partner"), STICHTING DEPOSITARY
PGGM PRIVATE REAL ESTATE FUND (the “Title Holder”), a Dutch foundation
(stichting), acting in its capacity as title holder of and for the account and
risk of PGGM Private Real Estate Fund (the “Fund” and together with the Title
Holder, “Limited Partner”), a Dutch fund for the joint account of the
participants (fonds voor gemene rekening), MONOGRAM RESIDENTIAL WATERFORD PLACE
REIT, LLC, a Delaware limited liability company (“SG Seller”) and each entity
set forth on the signature page hereto as a “Buyer” (individually and/or
collectively, as the context may require, “Buyer”), each of which Buyer is an
indirect, wholly-owned subsidiary of Monogram Residential Trust, Inc., a
Maryland corporation (“Monogram REIT”). The parties hereto are referred to
herein individually as a "Party" and collectively as the "Parties".


RECITALS:


A.The General Partner, as the general partner, and Limited Partner, as the sole
limited partner, entered into that certain Fourth Amended and Restated Agreement
of Monogram Residential Master Partnership I LP, dated as of December 20, 2013
(the “Master Partnership Agreement”), which Master Partnership Agreement governs
the business and affairs of the Master Partnership.


B.The General Partner owns a Percentage Interest of one percent (1%) in the
Master Partnership and Limited Partner owns a Percentage Interest of ninety-nine
percent (99%) in the Master Partnership, in each case pursuant to the Master
Partnership Agreement.


C.As of the date hereof, Monogram REIT owns, among other assets, through one or
more subsidiaries, the percentage ownership interests (the “Monogram REIT
Percentage Interest”) in the entities as set forth on Exhibit A attached hereto
and made a part hereof (each such entity set forth on Exhibit A attached hereto
and made a part hereof, individually, an “Acquired Entity” and, collectively,
the “Acquired Entities”).


D.As of the date hereof, (i) Master Partnership owns, among other assets,
through one or more subsidiaries, the percentage ownership interests (the
“Master Partnership Percentage Interest”) in the Acquired Entities as set forth
on Exhibit A attached hereto and made a part hereof (such interests in each such
Acquired Entity, a "Master Partnership Interest" and, collectively, the "Master
Partnership Interests"), and (ii) SG Seller owns the percentage ownership
interest (the “SG Percentage Interest”) in the Acquired Entity as set forth on
Exhibit A attached hereto and made a part hereof (such interest in such Acquired
Entity, the "SG Interest");


E.Each Acquired Entity owns, directly or indirectly, the ownership interests in
(x) the project set forth opposite the name of such Acquired Entity on Exhibit A
attached hereto and made a part hereof (each such project, an “Acquired Project”
and, collectively, the “Acquired Projects”)




--------------------------------------------------------------------------------



or (y) the mezzanine loan set forth opposite the name of such Acquired Entity on
Exhibit A attached hereto and made a party hereof (such mezzanine loan, the
“Mezzanine Loan”);


F.The Master Partnership owns, directly or indirectly, the percentage ownership
interests described on Exhibit B attached hereto and made a part hereof, in the
properties more particularly described on Exhibit B attached hereto and made a
part hereof (individually, a “Converted Project” and, collectively, the
“Converted Projects”); and


G.The Parties desire to enter into certain transactions with respect to the
Master Partnership Agreement, the Master Partnership Interests and the Converted
Projects, on and subject to the terms and provisions of this Agreement,
including, without limitation, the General Partner and the Limited Partner
desire to amend the Master Partnership Agreement pursuant to an Amendment No. 1
to Master Partnership Agreement in the form attached hereto as Exhibit C
(“Amendment No. 1”), which Amendment No. 1 amends the Master Partnership
Agreement to give effect to the transactions contemplated by this Agreement,
including the Acquisition Transaction (as hereinafter defined), the Stone Gate
Acquisition Transaction (as hereinafter defined) and the Conversion Transaction
(as hereinafter defined). Capitalized terms used and not defined in this
Agreement shall have the meanings ascribed to such terms in the Master
Partnership Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, do hereby agree as follows:


1.Recitals. The Parties agree that the Recitals set forth above are true and
correct and all of the Recitals are hereby incorporated herein by this
reference.


2.Acquisition Transaction / Stone Gate Acquisition Transaction.


(a)Purchase and Sale of the Interests.
(i)    Upon the terms and subject to the conditions of this Agreement,
contemporaneously with the execution of this Agreement (the “Closing”) on the
Effective Date, Master Partnership agrees to sell to each applicable Buyer, and
each applicable Buyer agrees to purchase from Master Partnership (the
“Acquisition Transaction”), the Master Partnership Interests in the Acquired
Entity set forth opposite the name of each such applicable Buyer on Exhibit A
attached hereto and made a part hereof.
(ii)     Upon the terms and subject to the conditions of this Agreement, at the
Closing on the Effective Date, SG Seller agrees to sell to the applicable Buyer,
and the applicable Buyer agrees to purchase from SG Seller (the “Stone Gate
Acquisition Transaction”), the SG Interest in the Acquired Entity set forth
opposite the name of such applicable Buyer on Exhibit A attached hereto and made
a part hereof.





    2



--------------------------------------------------------------------------------



(b)    Purchase Price.
(i)    Subject to the adjustments set forth in this Agreement, including,
without limitation, in Section 2(d) of this Agreement, the consideration to be
paid by the applicable Buyers to Master Partnership for the Master Partnership
Interests shall be $99,154,820.08 (the “Master Partnership Purchase Price”),
which Purchase Price shall be allocated among the Master Partnership Interests
in the Acquired Entities and each applicable Buyer as set forth on Exhibit A
attached hereto and made a part hereof.
(ii)    Subject to the adjustments set forth in this Agreement, including,
without limitation, in Section 2(d) of this Agreement, the consideration to be
paid by the applicable Buyer to SG Seller for the SG Interest shall be
$43,248,774.57 (the “SG Purchase Price”).
(c)    Purchase Price Return. If the Closing does not occur on or prior to May
1, 2015, the Master Partnership Purchase Price and the SG Purchase Price shall
accrue an eight percent (8%) per annum return (the “Purchase Price Return”)
following May 1, 2015 until the earlier to occur of (and including) (x) the
Effective Date or (y) July 1, 2015, which Purchase Price Return shall be paid by
the applicable Buyer to the Master Partnership and SG Seller, respectively, at
Closing as additional purchase price consideration for the Master Partnership
Interests and the SG Interest in the Acquired Entities, respectively.
Notwithstanding the foregoing, if any distributions are made by an Acquired
Entity between May 1, 2015 and Closing, the portion of any Purchase Price Return
payable or distributable to the Master Partnership at Closing shall be reduced
dollar-for-dollar by the aggregate amount of such distributions that are
distributed to the Master Partnership.
(d)    Adjusted Working Capital. The Adjusted Working Capital (as such term is
defined below) of each Acquired Entity as of 12:01 a.m. on May 1, 2015 shall be
prorated and adjusted between the applicable Buyer and (a) with respect to the
Master Partnership Interests, the Master Partnership, and (b) with respect to
the SG Interest, SG Seller. If the Adjusted Working Capital of any Acquired
Entity is a negative number, then the applicable Buyer shall receive a credit at
Closing equal to such Adjusted Working Capital multiplied by (x) with respect to
the Master Partnership Interests, the Master Partnership Percentage Interest in
such Acquired Entity, and (y) with respect to the SG Interest, the SG Percentage
Interest in such Acquired Entity. If the Adjusted Working Capital of any
Acquired Entity is a positive number, then the Master Partnership or SG Seller
(as applicable) shall receive a credit at Closing equal to such Adjusted Working
Capital multiplied by (i) with respect to the Master Partnership and the Master
Partnership Interests, the Master Partnership Percentage Interest in such
Acquired Entity, and (ii) with respect to the SG Seller and the SG Interest, the
SG Percentage Interest in such Acquired Entity.
(i)    Adjusted Working Capital. “Adjusted Working Capital” means, for each
Acquired Entity, the aggregate Current Assets of such Acquired Entity and the
subsidiaries directly or indirectly owned by such Acquired Entity, less the
Current Liabilities of each such Acquired Entity and the subsidiaries directly
or indirectly owned by such Acquired Entity, as follows:



    3



--------------------------------------------------------------------------------



(1)    “Current Assets” shall include the following:
(A)    Cash, cash equivalents, investments, restricted cash, escrows, deposits
and reserves held by lenders, utility companies, municipalities or others; plus
(B)    Billed accounts receivable (but excluding any accounts receivable more
than 60 days past due); plus
(C)    Refunds and reimbursements; plus
(D)    Prepaid operating expenses, excluding (a) capitalized leasing costs, (b)
capitalized legal costs, (c) capitalized leasing commissions, and (d) other
deferred assets; plus
(E)    Estimated utility amounts owed by residents but not yet billed; plus
(F)    Estimated insurance claim receivables (but without duplicating any item
included under Section 2(d)(i)(1)(B)); plus
(G)    The principal balance of each loan receivable and all accrued but unpaid
interest thereon (but excluding the principal balance of any loan receivable
reflected in (as applicable) the Master Partnership Purchase Price or the SG
Purchase Price).
(2)    “Current Liabilities” shall include (without duplication) the following:
(A)    The principal balance of each loan and all accrued but unpaid interest
thereon (but excluding any mortgage debt secured by an Acquired Project and
already reflected in (as applicable) the Master Partnership Purchase Price or
the SG Purchase Price);
(B)    Accounts payable to tenants under leases, including tenant deposits of
every kind and nature;
(C)    Accounts payable to others (including, without limitation, real estate
taxes and assessments, federal, state and local taxes and sales taxes to the
extent unpaid);
(D)    Amounts secured by liens against any Acquired Project which have not been
released or insured or bonded over (not including liens or security interests
securing any loans);
(E)    Amounts payable to Monogram REIT or any of its Affiliates as
reimbursement to them of expenses paid on behalf of the

    4



--------------------------------------------------------------------------------



Acquired Entity and the subsidiaries directly or indirectly owned by such
Acquired Entity but not yet not reimbursed;
(F)    Amounts necessary to redeem any preferred units holders in any Subsidiary
REIT holding any direct or indirect interest in an Acquired Project, together
with all accrued and unpaid preferred return on such preferred units;
(G)    Estimated amounts necessary to (x) prepare and file the 2015 tax returns
of the Acquired Entities (and their subsidiaries) and (y) audit the 2015 annual
financial statements of the Acquired Entities;
(H)    Other accrued liabilities then due and payable; and
(I)    The minority interest attributable to other third party direct or
indirect interests in the Acquired Project commonly known as Veritas, but only
if positive, calculated using (as applicable) the Master Partnership Purchase
Price and the Adjusted Working Capital determined in accordance with this
Section 2(d) for such Acquired Entity directly or indirectly owning such
Acquired Project commonly known as Veritas.
Notwithstanding the foregoing, for purposes of determining the Adjusted Working
Capital of any Acquired Entity pursuant to this Section 2(d), the Adjusted
Working Capital of such Acquired Entity shall be deemed increased by the
“Capital Expenditure Working Capital Adjustment” set forth opposite each such
Acquired Entity on Exhibit A attached hereto and made a part hereof, which
“Capital Expenditure Working Capital Adjustment” (A) shall be determined
utilizing the March 31, 2015 financial statements for each such Acquired Entity
(and shall be subject to reconciliation after Closing in accordance with Section
2(d)(iii) of this Agreement) and (b) reflects the Parties’ estimate as to the
amount of capital expenditures paid for, or included as a current liability,
with respect to the Acquired Project owned by such Acquired Entity during the
period from January 1, 2015 through May 1, 2015.
(ii)    Accrual Method. In calculating Current Assets and Current Liabilities
for the purposes of determining the Adjusted Working Capital for any Acquired
Entity, the accrual method shall be utilized, including accruals for rent and
other tenant income, real and personal property taxes and assessments, insurance
expense or returned premiums, if any, business license taxes and security
deposits.
(iii)    Pre-Closing Estimate and Reconciliation after Closing. Not later than
three (3) Business Days prior to Closing, the parties shall estimate the
Adjusted Working Capital for each Acquired Entity utilizing the March 31, 2015
financial statements for each such Acquired Entity and such additional
information as the Parties have been able with their diligent efforts to obtain.
The Adjusted Working Capital for each Acquired Entity shall be subject to
correction and adjustment after Closing, including adjustments to reflect
changes from March 31, 2015 to 12:01 a.m. on May 1, 2015, which the parties
shall use

    5



--------------------------------------------------------------------------------



commercially efforts to complete based on final Adjusted Working Capital
calculations for each Acquired Entity delivered by the Buyer to (as applicable)
Master Partnership or SG Seller no later than ninety (90) days after the date of
Closing.
Based upon such Adjusted Working Capital calculations, the Parties jointly shall
prepare prior to Closing a separate closing statement (each, an “Acquisition
Closing Statement”) for the Acquisition Transaction and the Stone Gate
Acquisition Transaction, which shall set forth the applicable Adjusted Working
Capital calculations, the allocation of closing costs as set forth in this
Agreement and such other items as are required by this Agreement to be included
in each Acquisition Closing Statement. Each Acquisition Closing Statement shall
be approved by all of the Parties hereto and shall be executed by the Buyer and
(as applicable) Master Partnership or SG Seller at Closing, and the items set
forth in each Acquisition Closing Statement shall be final, except (x) as set
forth in Section 2(d)(iii) above and (ii) if, at any time within ninety (90)
days after Closing, any Party discovers any item which was omitted or
incorrectly adjusted in any Acquisition Closing Statement, such item shall be
adjusted and prorated in the same manner as if its existence or such error had
been known at the time of the preparation of such Acquisition Closing Statement,
and the Party in whose favor such original omission or error was made shall
refund such difference to the other Party promptly after the original omission
or error is discovered. Master Partnership and the SG Seller shall take into
account the Master Partnership’s and the SG Seller’s, respectively, distributive
share (within the meaning of Section 704(b) of the Code) of all items of income,
gain, loss, expense, deduction and credit of any Acquired Entity that are
allocable to the period ending as of 12:01 a.m. on May 1, 2015 using an “interim
closing of the books” method in a manner consistent with the requirements of
Section 706(d) of the Code.
(e)    Disposition Fee. Notwithstanding Section 5.3(b) of the Master Partnership
Agreement to the contrary, Monogram Residential REIT TRS Holding, LLC (as the
current holder of the right to any Disposition Fee under the Master Partnership
Agreement) shall be entitled to an aggregate Disposition Fee in the amount of
One Million and 00/100 Dollars ($1,000,000.00) in full payment of the
Disposition Fee under the Master Partnership Agreement applicable to the
acquisition of the Master Partnership Interests and the SG Interest in the
Acquired Entities pursuant to the Acquisition Transaction and the Stone Gate
Acquisition Transaction. Such Disposition Fee shall be paid by the Master
Partnership to Monogram Residential REIT TRS Holding, LLC at Closing.
(f)    Distribution of Proceeds.
(i)    Notwithstanding any provision contained in the Master Partnership
Agreement to the contrary, Master Partnership, General Partner and Limited
Partner agree that the Master Partnership Purchase Price (as adjusted pursuant
to the adjustments set forth in this Agreement, including, without limitation,
in Sections 2(d), 2(c) and 4 of this Agreement) and any Purchase Price Return
paid to the Master Partnership in accordance with Section 2(c) with respect to
the Acquisition Transaction shall be distributed promptly upon Closing in
accordance with Section 5(a)(i) to General Partner and Limited Partner as
follows: one percent (1%) to General Partner and ninety-nine percent (99%) to
Limited Partner.

    6



--------------------------------------------------------------------------------



(ii)    Notwithstanding any provision contained in the Master Partnership
Agreement to the contrary, Master Partnership, SG Seller, General Partner and
Limited Partner agree that the SG Purchase Price (as adjusted pursuant to the
adjustments set forth in this Agreement, including, without limitation, in
Section 2(d) of this Agreement) and any Purchase Price Return paid to SG Seller
in accordance with Section 2(c) with respect to the Stone Gate Acquisition
Transaction shall be distributed promptly upon Closing in accordance with
Section 5(a)(ii) as follows: (A) first by SG Seller, one hundred percent (100%)
of such amount to Monogram Residential Waterford Place Venture, LLC (“Waterford
Venture”), (B) then by Waterford Venture, fifty-five percent (55%) of such
amount to Monogram Residential Waterford Place, LLC and forty-five percent (45%)
of such amount to the Master Partnership, and (C) then by the Master Partnership
of the amount received from Waterford Venture pursuant to the foregoing clause
(B), one percent (1%) of such amount to the General Partner and ninety-nine
percent (99%) of such amount to the Limited Partner.
(g)    Maintenance of REIT Status. Each Subsidiary REIT through which an
Acquired Entity invests shall maintain its REIT status at all times through the
end of its taxable year that includes the Effective Date.
(h)    Withholding. Buyer, the Master Partnership, SG Seller and the General
Partner shall be entitled to deduct and withhold from the consideration payable
to any Person pursuant to this Agreement an amount not in excess of the amount
such Person is required to deduct and withhold with respect to the payment of
such consideration under the Code or any Tax or other Applicable Law. To the
extent that amounts are so withheld by or on behalf of Buyer, the Master
Partnership, SG Seller or the General Partner, and paid over to the appropriate
taxing authority, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to such Person in respect of which such
deduction and withholding was made.
3.Conversion Transaction.


(a)    Conversion. Notwithstanding any provision contained in the Master
Partnership Agreement to the contrary, General Partner and Limited Partner
hereby agree that, from and after Closing, (x) the Converted Projects shall be
deemed “Additional Projects” for all purposes under the Master Partnership
Agreement (the “Conversion Transaction”) as if the Master Partnership had
acquired its Partnership Proportionate Interest in each such Converted Project
on the Effective Date at the net value set forth opposite such Converted Project
on Exhibit B attached hereto and made a part hereof, (y) the General Partner and
the Limited Partner shall be deemed to have made Capital Contributions at
Closing with respect to New Projects under the Master Partnership Agreement in
an aggregate amount equal to their respective Percentage Interests in the
Partnership Proportionate Interest in the net values set forth opposite the
Converted Projects on Exhibit B attached hereto and made a part hereof, and (z)
the Subsidiary REITs and Ventures owning the Converted Projects shall be deemed
“New Subsidiary REITs” and “New Ventures”, respectively, for all purposes under
the Master Partnership Agreement. The General Partner shall use commercially
reasonable efforts to cause New Subsidiary REIT agreements (in the form required
by the Master Partnership Agreement, but with such changes thereto as are
necessary to address the prior issuance of preferred shares in the Subsidiary
REITs to which they relate) to be executed

    7



--------------------------------------------------------------------------------



and delivered with respect to the Converted Projects within thirty (30) days
following the date hereof, and promptly following the execution of the same, the
General Partner shall provide copies thereof to the Limited Partner.
(b)    Existing Projects. For the avoidance of doubt, General Partner and
Limited Partner hereby acknowledge and agree that, subject to the consummation
of the Closing, from and after Closing the Master Partnership will no longer own
any “Existing Projects” under the Master Partnership Agreement. Consequently,
subject to the consummation of the Closing, from and after Closing, the terms
and provisions of the Master Partnership Agreement shall be read and interpreted
as though the Master Partnership has disposed of all of its interests in the
Existing Projects, the Existing Subsidiary REITS and the Existing Ventures.
(c)    Disposition Fee. Notwithstanding Section 5.3(b) of the Master Partnership
Agreement to the contrary, the General Partner shall not be entitled to a
Disposition Fee with respect to the Converted Projects as a result of the
Conversion Transaction.
(d)    Acquisition Costs. Notwithstanding Section 5.7 of the Master Partnership
Agreement to the contrary, the General Partner shall not be entitled to a
non-accountable expense reimbursement with respect to the Converted Projects as
a result of the Conversion Transaction.
4.    Existing Project Incentive Distributions. Concurrently with the Closing,
General Partner and Limited Partner hereby agree that Master Partnership shall
make an Existing Project Incentive Distribution to the General Partner (or its
Affiliate) in an amount equal to Three Million Five Hundred Thousand and 00/100
Dollars ($3,500,000.00) (the “Current Existing Project Incentive Distribution”)
in full satisfaction of all Existing Project Incentive Distributions that have
accrued under the Master Partnership Agreement with respect to Existing
Projects. If the Closing does not occur on or prior to May 1, 2015, the Current
Existing Project Incentive Distribution shall accrue an eight percent (8%) per
annum return (the “Current Existing Project Incentive Distribution Return”)
following May 1, 2015 until the earlier to occur of (and including): (x) the
Effective Date or (y) July 1, 2015, which Current Existing Project Incentive
Distribution Return shall be distributed by Master Partnership to the General
Partner (or its Affiliate) at the Closing as additional Current Existing Project
Incentive Distribution.
5.    Closing Deliveries.
(a)    At the Closing, Master Partnership shall deliver or cause to be delivered
to the applicable Buyer, the Limited Partner, the General Partner and/or
Monogram REIT (as applicable, as set forth below):
(i)    to the Limited Partner and the General Partner, payment in immediately
available funds in accordance with Section 2(f)(i) of the Master Partnership
Purchase Price (adjusted as provided in this Agreement);
(ii)    to the Limited Partner and the General Partner, payment in immediately
available funds in accordance with Section 2(f)(ii) of the portion of the SG
Purchase Price (adjusted as provided in this Agreement) distributed to the
Master Partnership pursuant to Section 2(f)(ii);

    8



--------------------------------------------------------------------------------



(iii)    to the General Partner (or its Affiliate), payment in immediately
available funds of the Current Existing Project Incentive Distribution and any
Current Existing Project Incentive Distribution Return;
(iv)    to each applicable Buyer, executed counterparts of an Assignment and
Assumption of Interest for each Master Partnership Interest evidencing the
assignment and assumption of such Master Partnership Interest in the form
attached hereto as Exhibit D (each, an “Assignment and Assumption Agreement”);
(v)    to each applicable Buyer, the Limited Partner and the General Partner,
executed counterparts of the applicable Acquisition Closing Statement setting
forth the Master Partnership Purchase Price, the adjustments set forth herein
and the allocation of closing costs for the Acquisition Transaction and the
Conversion Transaction;
(vi)    to Monogram REIT, on behalf of its applicable subsidiaries, executed
counterparts of New Venture Agreements with respect to the Converted Projects;
(vii)    to each applicable Buyer, a true and complete copy, certified by the
Master Partnership, of the approval of the Advisory Committee under the Master
Partnership Agreement to the consummation of the transactions contemplated
herein;
(viii)    to each applicable Buyer, a certificate of non-foreign status pursuant
to Section 1445 of the Internal Code, as amended; and
(ix)    to each applicable Buyer and General Partner, any additional documents
required to be delivered pursuant to this Agreement or that such applicable
Buyer or General Partner may reasonably require for the proper consummation of
the transaction contemplated by this Agreement.
(b)    At the Closing, SG Seller shall deliver or cause to be delivered to the
applicable Buyer, the Limited Partner, the General Partner and/or Monogram REIT
(as applicable, as set forth below):
(i)to the applicable Buyer, executed counterparts of an Assignment and
Assumption Agreement evidencing the assignment and assumption of the SG
Interest;
(ii)to the applicable Buyer, the Limited Partner and the General Partner,
executed counterparts of the applicable Acquisition Closing Statement setting
forth the SG Purchase Price, the adjustments set forth herein and the allocation
of closing costs for the Stone Gate Acquisition Transaction;
(iii)to the applicable Buyer, a certificate of non-foreign status pursuant to
Section 1445 of the Internal Code, as amended; and
(iv)to the applicable Buyer, any additional documents required to be delivered
pursuant to this Agreement or that such applicable Buyer may reasonably require
for the proper consummation of the transaction contemplated by this Agreement.

    9



--------------------------------------------------------------------------------



(c)    At the Closing, Limited Partner shall deliver or cause to be delivered to
Buyer and/or General Partner (as applicable, as set forth below):
(i)    to General Partner, executed counterparts of Amendment No. 1;
(ii)    to General Partner and Buyer, reasonable evidence of the authority of
the Limited Partner to execute and deliver this Agreement and consummate the
transactions contemplated herein; and
(iii)    to Buyer and General Partner, any additional documents required to be
delivered pursuant to this Agreement or that Buyer or General Partner may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement.
(d)    At the Closing, each applicable Buyer shall deliver or cause to be
delivered to Master Partnership, SG Seller and/or Limited Partner (as
applicable, as set forth below):
(i)    to Master Partnership, payment in immediately available funds of the
Master Partnership Purchase Price, as adjusted pursuant to the adjustments set
forth in this Agreement, and any Purchase Price Return with respect to the
Master Partnership Purchase Price;
(ii)    to SG Seller, payment in immediately available funds of the SG Purchase
Price, as adjusted pursuant to the adjustments set forth in this Agreement, and
any Purchase Price Return with respect to the SG Purchase Price;
(iii)    to (as applicable) Master Partnership and SG Seller, counterparts of
the Assignment and Assumption Agreements and each Acquisition Closing Statement
executed by the applicable Buyer;
(iv)    to Master Partnership, SG Seller and Limited Partner, a true and
complete copy, certified by an officer of Monogram REIT, of the resolutions duly
and validly adopted by the board of Monogram REIT evidencing its authorization
of the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein; and
(v)    to Master Partnership, SG Seller and Limited Partner, any additional
documents required to be delivered pursuant to this Agreement or that Master
Partnership, SG Seller and/or Limited Partner may reasonably require for the
proper consummation of the transaction contemplated by this Agreement.
(e)    At the Closing, General Partner shall deliver or cause to be delivered to
Master Partnership, Limited Partner and/or Monogram REIT (as applicable, as set
forth below):
(i)    to Limited Partner, counterparts of Amendment No. 1 executed by the
General Partner;

    10



--------------------------------------------------------------------------------



(ii)    to Master Partnership, Limited Partner and Monogram REIT, executed
counterparts of New Venture Agreements with respect to the Converted Projects;
(iii)    to Master Partnership and Limited Partner, a true and complete copy,
certified by an officer of Monogram REIT, of the resolutions duly and validly
adopted by the board of Monogram REIT evidencing its authorization of the
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein;
(iv)    to Master Partnership and Limited Partner, a certificate of an officer
of Monogram REIT certifying the names and signatures of the officers of General
Partner authorized to sign this Agreement and the other documents to be
delivered hereunder and thereunder;
(v)    to Master Partnership and Limited Partner, a Commitment Letter executed
by Monogram REIT with respect to the increased capital commitment of Monogram
REIT as a result of the increased capital commitments of the Limited Partner and
the General Partner under Amendment No. 1; and
(vi)    to Master Partnership and Limited Partner, any additional documents
required to be delivered pursuant to this Agreement or that Master Partnership
and/or Limited Partner may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
6.    Closing Costs. Buyer and General Partner, on the one hand, and Limited
Partner, on the other hand, shall each bear their own legal costs and expenses
incurred in connection with the drafting, negotiation and execution of this
Agreement and the consummation of the transactions contemplated hereby (it being
acknowledged and agreed that such legal costs and expenses shall not be
allocated by the Parties to the Master Partnership); provided, however, any
legal costs and expenses incurred by the Parties in drafting, negotiating and
executing New Venture Agreements and New Subsidiary REIT agreements for the
Converted Projects up to $20,000.00 shall be reflected in a closing statement
and shall be paid by the Master Partnership. All other costs and expenses
incurred in connection with the Acquisition Transaction and the Stone Gate
Acquisition Transaction shall be allocated between Buyer and Master Partnership
in accordance (x) with respect to the Acquired Projects, local custom in the
area in which the Acquired Projects are located for properties similar to the
Acquired Projects and (y) with respect to the Mezzanine Loan, with custom for
the purchase and sale of mortgage and mezzanine loans, and the amounts so
allocated shall be reflected in the applicable Acquisition Closing Statement.
7.    Representations and Warranties.
(a)    Master Partnership hereby represents and warrants to Buyer as of the date
of this Agreement:
(i)    Organization, Authority and Qualification of the Master Partnership.
Master Partnership is a limited partnership duly formed, validly existing and in
good standing under the laws of Delaware. Master Partnership has all necessary
power and authority to enter into this Agreement, to carry out its obligations
hereunder and to consummate the

    11



--------------------------------------------------------------------------------



transactions contemplated herein. The execution and delivery of this Agreement
by Master Partnership, the performance by Master Partnership of its obligations
hereunder and the consummation by Master Partnership of the transactions
contemplated by this Agreement have been duly authorized by all requisite action
on the part of Master Partnership. This Agreement has been duly executed and
delivered by Master Partnership, and (assuming due authorization, execution and
delivery by the other Parties hereto) this Agreement constitutes legal, valid
and binding obligations of Master Partnership, enforceable against Master
Partnership in accordance with its respective terms except that (x) such
enforcement may be subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws, now or hereafter in
effect, affecting creditors’ rights generally, and (y) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
(ii)    Organization, Authority and Qualification of the Acquired Entities. The
Acquired Entities and each subsidiary of the Acquired Entities is an entity duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation or incorporation and has all necessary corporate power and
authority to own, operate or lease the Acquired Projects, Mezzanine Loan and/or
assets now owned, operated or leased by it and to carry on its business as it
has been and is currently conducted. The Acquired Entities and each subsidiary
of the Acquired Entities is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the properties owned or leased by it
or the operation of its business makes such licensing or qualification necessary
or desirable.
(iii)    Ownership of Interests. All of the Master Partnership Interests are
owned of record and beneficially by Master Partnership, free and clear of all
liens or encumbrances. There are no options, warrants, convertible securities or
other rights, agreements, arrangements or commitments relating to the Master
Partnership Interests. Neither the Acquired Entities nor any subsidiary of an
Acquired Entity have opted into Article 8 of the Uniform Commercial Code.
(iv)    No Conflict. The execution, delivery and performance of this Agreement
by Master Partnership do not and will not (a) violate, conflict with or result
in the breach of the organizational documents of Master Partnership, (b)
conflict with or violate any law or governmental order applicable to Master
Partnership, any Acquired Entity or any subsidiary of an Acquired Entity or (c)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
acceleration or cancellation of, any note, indebtedness, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, warranty,
franchise or other instrument or arrangement to which Master Partnership, any
Acquired Entity or any subsidiary of an Acquired Entity is a party or is bound.
(v)    Prohibited Persons and Transactions. Master Partnership is not a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the

    12



--------------------------------------------------------------------------------



Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
(b)    Each Buyer hereby represents and warrants to Master Partnership and the
SG Seller as of the date of this Agreement:
(i)    Organization, Authority and Qualification of Buyer. Each Buyer is a
limited liability company duly formed, validly existing and in good standing
under the laws of Delaware. Each Buyer has all necessary power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated herein. The execution and delivery of
this Agreement by each Buyer, the performance by each Buyer of its obligations
hereunder and the consummation by each Buyer of the transactions contemplated by
this Agreement have been duly authorized by all requisite action on the part of
each Buyer. This Agreement has been duly executed and delivered by each Buyer,
and (assuming due authorization, execution and delivery by the other Parties
hereto) this Agreement constitutes legal, valid and binding obligations of each
Buyer, enforceable against each Buyer in accordance with its respective terms
except that (x) such enforcement may be subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and (y)
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.
(ii)    No Conflict. The execution, delivery and performance of this Agreement
by each Buyer do not and will not (a) violate, conflict with or result in the
breach of the organizational documents of such Buyer, (b) conflict with or
violate any law or governmental order applicable to such Buyer or (c) conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
acceleration or cancellation of, any note, indebtedness, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, warranty,
franchise or other instrument or arrangement to which such Buyer is a party or
is bound.
(iii)    Prohibited Persons and Transactions. Each Buyer is not a person or
entity with whom U.S. persons or entities are restricted from doing business
under OFAC of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

    13



--------------------------------------------------------------------------------



(c)    General Partner hereby represents and warrants to Master Partnership and
Limited Partner as of the date of this Agreement:
(i)    Organization, Authority and Qualification of General Partner. General
Partner is a limited liability company duly formed, validly existing and in good
standing under the laws of Delaware. General Partner has all necessary power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated herein. The execution and
delivery of this Agreement by General Partner, the performance by General
Partner of its obligations hereunder and the consummation by General Partner of
the transactions contemplated by this Agreement have been duly authorized by all
requisite action on the part of General Partner. This Agreement has been duly
executed and delivered by General Partner, and assuming due authorization,
execution and delivery by the other Parties hereto) this Agreement constitutes
legal, valid and binding obligations of General Partner, enforceable against
General Partner in accordance with its respective terms except that (x) such
enforcement may be subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws, now or hereafter in
effect, affecting creditors’ rights generally, and (y) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
(ii)    No Conflict. The execution, delivery and performance of this Agreement
by General Partner do not and will not (a) violate, conflict with or result in
the breach of the organizational documents of General Partner, (b) conflict with
or violate any law or governmental order applicable to General Partner or (c)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
acceleration or cancellation of, any note, indebtedness, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, warranty,
franchise or other instrument or arrangement to which General Partner is a party
or is bound.
(iii)    Prohibited Persons and Transactions. General Partner is not a person or
entity with whom U.S. persons or entities are restricted from doing business
under OFAC of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.
(d)    Limited Partner hereby represents and warrants to Master Partnership and
General Partner as of the date of this Agreement:
(i)    Organization, Authority and Qualification of Limited Partner. The Title
Holder is a Dutch foundation (stichting) and the Limited Partner is a Dutch fund
for the joint account of the participants (fonds voor gemene rekening), each of
which is duly

    14



--------------------------------------------------------------------------------



formed and validly existing under the laws of the Netherlands. The Limited
Partner has all requisite power and authority to own its assets and to carry on
its activities as now being conducted. The Limited Partner has all requisite
power and authority to enter into this Agreement and the other agreements
contemplated to be entered into by it in connection herewith and to carry out
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement by Limited Partner, the performance by Limited Partner of its
obligations hereunder and the consummation by Limited Partner of the
transactions contemplated by this Agreement have been duly authorized by all
requisite action on the part of Limited Partner. This Agreement has been duly
executed and delivered by Limited Partner, and (assuming due authorization,
execution and delivery by the other Parties hereto) this Agreement constitutes
legal, valid and binding obligations of Limited Partner, enforceable against
Limited Partner in accordance with its terms except that (x) such enforcement
may be subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws, now or hereafter in effect,
affecting creditors’ rights generally, and (y) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
(ii)    No Conflict. The execution, delivery and performance of this Agreement
by Limited Partner do not and will not (a) violate, conflict with or result in
the breach of the organizational documents of Limited Partner, (b) conflict with
or violate any law or governmental order applicable to Limited Partner or (c)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
acceleration or cancellation of, any note, indebtedness, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, warranty,
franchise or other instrument or arrangement to which Limited Partner is a party
or is bound.
(iii)    Prohibited Persons and Transactions. Limited Partner is not a person or
entity with whom U.S. persons or entities are restricted from doing business
under OFAC of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.
(e)    SG Seller hereby represents and warrants to Buyer as of the date of this
Agreement:
(i)    Organization, Authority and Qualification of SG Seller. SG Seller is a
limited liability company duly formed, validly existing and in good standing
under the laws of Delaware. SG Seller has all necessary power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated herein. The execution and delivery of
this Agreement by SG Seller, the performance by SG Seller of its obligations
hereunder and the consummation by SG Seller

    15



--------------------------------------------------------------------------------



of the transactions contemplated by this Agreement have been duly authorized by
all requisite action on the part of SG Seller. This Agreement has been duly
executed and delivered by SG Seller, and (assuming due authorization, execution
and delivery by the other Parties hereto) this Agreement constitutes legal,
valid and binding obligations of SG Seller, enforceable against SG Seller in
accordance with its respective terms except that (x) such enforcement may be
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws, now or hereafter in effect,
affecting creditors’ rights generally, and (y) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
(ii)    Organization, Authority and Qualification of Subsidiaries of SG Seller.
Each subsidiary of the SG Seller is an entity duly formed, validly existing and
in good standing under the laws of the jurisdiction of its formation or
incorporation and has all necessary corporate power and authority to own,
operate or lease the assets now owned, operated or leased by it and to carry on
its business as it has been and is currently conducted. Each subsidiary of SG
Seller is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business makes such licensing or qualification necessary or desirable.
(iii)    Ownership of Interests. The SG Interest is owned of record and
beneficially by SG Seller, free and clear of all liens or encumbrances. There
are no options, warrants, convertible securities or other rights, agreements,
arrangements or commitments relating to the SG Interest.
(iv)    No Conflict. The execution, delivery and performance of this Agreement
by SG Seller do not and will not (a) violate, conflict with or result in the
breach of the organizational documents of SG Seller or any subsidiary of SG
Seller, (b) conflict with or violate any law or governmental order applicable to
SG Seller or any subsidiary of SG Seller or (c) conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, acceleration or cancellation
of, any note, indebtedness, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, warranty, franchise or other instrument or
arrangement to which SG Seller or any of its subsidiaries is a party or is
bound.
(v)    Prohibited Persons and Transactions. SG Seller is not a person or entity
with whom U.S. persons or entities are restricted from doing business under OFAC
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

    16



--------------------------------------------------------------------------------



8.    Notices. All notices, consents, approvals and requests required or
permitted hereunder (each, a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by electronic mail (so long as such electronic
mail expressly states that it is intended to be deemed a notice pursuant to this
Section 8, in each case addressed as follows (or to such other address or Person
as a party shall designate from time to time by notice to the other party):
 
If to Master Partnership, SG Seller, Buyer, or General Partner, addressed as
follows:
 
 
 
c/o Monogram Residential Trust, Inc.
 
 
5800 Granite Pkwy, Suite 1000
 
 
Plano, Texas 75024
 
Attention:
Mark Alfieri, Ross Odland, and Dan Rosenberg
Email:
malfieri@monogramres.com
 
rodland@monogramres.com
 
drosenberg@monogramres.com
 
If to Limited Partner, addressed as follows:
 
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as title holder of and for the
account and risk of PGGM Private Real Estate Fund
c/o PGGM Vermogensbeheer B.V.
Noordweg-Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention:
Werner Sohier
Email:
Werner.sohier@pggm.nl



A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
overnight delivery, upon the first attempted delivery on a Business Day; or in
the case of electronic mail, upon the transmission.


9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed wholly within the State of Delaware and without regard to
conflict of laws principles.

    17



--------------------------------------------------------------------------------



10.    Arbitration. To the extent (x) any dispute arises among any of the
Parties under this Agreement and (y) such dispute is not resolved by such
Parties within fifteen (15) days following written notice of such dispute from
one Party to another Party (any such dispute described in the foregoing clauses
(x) and (y), a “Dispute”), such Dispute shall be arbitrated in the Court of
Chancery of the State of Delaware (the “Court”) pursuant to 10 Del. C. §349. The
Parties submit to the exclusive jurisdiction of the Court and agree to take all
steps necessary or advisable, including execution of documents to be filed with
the Court, in order to properly submit the Dispute for Arbitration (as defined
in the Rules of the Court of Chancery (the “Chancery Rules”)) in accordance with
this Section 10, and each Party agrees that it shall raise no objection to the
submission of the Dispute to Arbitration in accordance with this Section 10 and
further irrevocably waives, to the fullest extent permitted by law, any
objection it may have or hereafter have to the submission of the Dispute for
Arbitration or any right to lay claim to jurisdiction in any venue. Each Party
waives any and all rights to have the Dispute decided by a jury. The Arbitration
shall be conducted in accordance with the Chancery Rules pertaining to
arbitration, except that the Parties agree that Rule 97(f) of the Chancery Rules
shall not be argued or construed to abridge the right of any Party to take
discovery pursuant to Rules 26 through 37, which are incorporated into the
Arbitration proceedings by Rule 96(c) as currently in effect, the Parties also
hereby opt to have the Arbitration governed by existing Rules 15, 41 and 45, and
agree that the Arbitrator (as defined below) shall have the power, either as
Arbitrator, Chancellor or Vice Chancellor, to request the assistance of other
courts through the process of granting a commission or commissions for
discovery; provided that the Parties shall use their best efforts to cause third
party discovery to proceed confidentially, and further provided that the Parties
may agree to amend, modify or alter such rules, and/or adopt new rules, with the
consent of the Arbitrator. Any such amendments shall be in writing and signed by
an authorized representative of each Party. The Arbitration shall take place in
Wilmington, Delaware or such other location as the Parties and the Arbitrator
may agree. The Arbitration shall be presided over by one arbitrator (the
“Arbitrator”) who shall be a Chancellor or Vice Chancellor of the Court
appointed as an Arbitrator by the Court. Any issue concerning whether, or the
extent to which, any Dispute is subject to Arbitration shall be decided
exclusively by the Arbitrator. The arbitral award (the “Award”) shall (i) be
rendered within 90 days after the request for Arbitration is submitted to the
Court, (ii) be delivered in writing or orally, (iii) state the reasons for the
Award, and (iv) be the sole and exclusive final and binding remedy with respect
to the Dispute between and among the Parties. Judgment on the Award may be
entered by the Arbitrator, in his or her role as Chancellor or Vice Chancellor
on the docket of the Court upon application of any Party to the Arbitration, and
such judgment may be entered subsequently upon the docket of any other court.
The Parties waive any right to refer any question and any right of appeal to any
court except that the Parties do not waive the right to enforce an order of the
Arbitrator pursuant to 10 Del. C. §349(c). The Award shall be deemed an award of
the United States, the relationship between the Parties shall be deemed
commercial in nature, and any Dispute arbitrated pursuant to this Section 10
shall be deemed commercial. The Arbitrator shall have the authority to grant any
equitable or legal remedies, excluding punitive or exemplary damages, that would
be available in any judicial proceeding intended to resolve a Dispute,
including, without limitation, entering injunctive relief pending the final
decision or the rendering of the Award. The Parties hereto agree that, except as
may be required by law, the Arbitration, and all matters relating thereto or
arising thereunder, including, without limitation, the existence of the Dispute,
the proceeding and all of its elements (including any pleadings, briefs or other
documents submitted or exchanged, any testimony or other

    18



--------------------------------------------------------------------------------



oral submissions, any third party discovery proceedings, including any discovery
obtained pursuant thereto, and any decision of the Arbitrator or Award), shall
be kept strictly confidential, and each Party hereby agrees that such
information shall not be disclosed beyond: (i) the Arbitrator and necessary
Court personnel; (ii) the participants in the Arbitration; (iii) those assisting
the Parties in the preparation or presentation of the Arbitration; (iv) other
employees or agents of the Parties with a need to know such information; and (v)
any third parties that are subpoenaed or otherwise provide discovery in the
Arbitration proceedings, only to the extent necessary to obtain such discovery.
In all events, the Parties and any third parties participating in the
Arbitration proceedings shall treat information pertaining to the Arbitration
with the same care that they treat their most valuable proprietary secrets. Each
Party shall bear its own legal fees and costs in connection with the
Arbitration; provided, however, that each Party shall pay one-half of any filing
fees, fees and expenses of the Arbitrator or other similar costs incurred by the
Parties in connection with the prosecution of the Arbitration. The Parties
acknowledge that the Arbitrator may impose rules different from, or in addition
to, those set forth in this Section 10, and nothing in this Section 10 shall be
construed to limit or restrict the Arbitrator from imposing any such rules;
provided, however, that the Arbitrator shall not have authority to vary the
Parties’ agreed upon rules set forth in this Section 10 above, absent the
consent of the Parties. Notwithstanding the foregoing, each Party shall use its
best efforts to cause the Arbitration to be conducted in accordance with the
procedures set forth in the foregoing provisions of this Section 10, and hereby
further waives the right to object to the conduct of the Arbitration in
accordance therewith. Notwithstanding any provisions of this Agreement, the
Chancery Rules, or any statute protecting the confidentiality of the Arbitration
and proceedings taken in connection therewith, in the event that the prevailing
respondent in the Arbitration (the “Respondent”) is required to defend himself,
herself or itself in response to later proceedings instituted by the
unsuccessful petitioner in the Arbitration (the “Petitioner”) in any court,
relating to matters decided in the Arbitration, the Respondent shall be relieved
of any obligation to hold confidential the Arbitration and its proceedings in
order to submit, confidentially if and to the extent possible, sufficient
information to such court to allow it to determine whether the doctrines of res
judicata, collateral estoppel, bar by judgment, or other, similar doctrines
apply to such subsequent proceedings. Notwithstanding anything to the contrary
set forth in this Section 10, if (i) any provision hereof requiring that the
proceedings relating to the Arbitration be kept confidential, or requiring the
Parties or any party to such proceedings or any matter arising therein to
maintain the confidentiality thereof, is found to be invalid or unlawful, such
provision shall be excluded from this Section 10 and the remaining provisions
hereof shall be enforced to the fullest extent permitted by law, (ii) any
amendment to 10 Del. C. § 349 is enacted after the date of this Agreement, or
any change in the Rules of the Court are effected, and such amendment or change
would render any provision of this Section 10 unenforceable thereunder, such
provision shall be excluded and the remaining provisions of this Section 10
shall be enforced to the fullest extent permitted by law and such Rules, and
(iii) a successor statute to 10 Del. C. § 349 and successor Rules thereunder are
adopted, Section 10 shall be construed and interpreted in accordance with such
successor statute and Rules and all references herein to 10 Del. C. § 349 and to
the Rules thereunder shall be deemed, to the maximum extent possible, to be
references to such successor statute and such successor Rules. In the event the
Court (i) ceases to conduct arbitration proceedings pursuant to 10 Del. C. § 349
(or any successor thereto), (ii) cannot or will not agree to arbitrate a
particular Dispute, or (iii) cannot or will not agree to treat the Arbitration
proceedings as confidential and not of public record, any Dispute shall be
submitted to arbitration before a former member of the Court

    19



--------------------------------------------------------------------------------



selected in good faith by the Parties or, if no such member of the Court is
willing to serve in such capacity or is then available to conduct the
proceedings on the schedule contemplated hereby, by an arbitrator who has been
admitted to practice in the Supreme Court of the State of Delaware, is a member
in good standing of the Delaware Bar, and has been selected in good faith by the
Parties. The Parties agree that this Section 10 shall apply to such proceeding
to the maximum extent possible, with all references to 10 Del. C. § 349 and the
Rules thereunder being deemed to refer to such statute and Rules as in effect on
the date hereof.
11.    Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement, nor consent
to any departure by any Party therefrom, shall in any event be effective unless
the same shall be in a writing signed by the Party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to or demand on any Party shall entitle such Party to
any other or future notice or demand in the same, similar or other
circumstances. Neither any failure nor any delay on the part of any Party in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege.
12.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
13.    Construction. The Parties hereto acknowledge that they were represented
by competent counsel in connection with the negotiation, drafting and execution
of this Agreement and the documents and agreements attached hereto and
contemplated hereby, and this Agreement and the documents and agreements
attached hereto and contemplated hereby, shall not be subject to the principle
of construing their meaning against the party which drafted same.
14.    Headings / Exhibits. The Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Exhibits attached hereto, are hereby
incorporated by reference as a part of the Agreement with the same force and
effect as if set forth in the body hereof.
15.    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
16.    Entire Agreement. This Agreement and the Master Partnership Agreement
(together with all exhibits, schedules and other agreements attached thereto or
contemplated thereby) contain the entire agreement of the Parties in respect of
the transactions contemplated hereby, and all prior

    20



--------------------------------------------------------------------------------



agreements, understandings and negotiations among or between such parties,
whether oral or written, are superseded by the terms of this Agreement and the
Master Partnership Agreement.
17.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties hereto and nothing contained herein shall be deemed to confer upon
anyone other than the Parties hereto any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.
18.    Assignment. Without the prior written consent of the other Parties
hereto, no Party shall have the right to assign this Agreement or its rights,
titles, interests or obligations hereunder; provided, however, each Buyer shall
have the right to designate Affiliates of such Buyer to take an assignment of
the Master Partnership Interests at Closing.
19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed signature page to this Agreement by electronic transmission
(including PDF copies thereof) shall be as effective as delivery of a manually
executed counterpart to this Agreement.
20.    Recourse to the Limited Partner. STICHTING DEPOSITARY PGGM PRIVATE REAL
ESTATE FUND HAS EXECUTED THIS AGREEMENT IN ITS CAPACITY AS TITLE HOLDER OF AND
FOR THE ACCOUNT AND RISK OF THE FUND. THE FUND IS NEITHER A PARTNERSHIP
(PERSONENVENNOOTSCHAP) NOR A LEGAL ENTITY (RECHTSPERSOON) UNDER DUTCH LAW.
THEREFORE, ANY CLAIMS AGAINST THE FUND AND/OR THE TITLE HOLDER ARE AGAINST THE
TITLE HOLDER AS SUCH, AND NOT AGAINST THE PARTICIPANTS IN THE FUND WHO,
ACCORDINGLY, ARE NOT LIABLE FOR THESE CLAIMS. RECOURSE FOR SUCH CLAIMS SHALL BE
LIMITED TO THE ASSETS HELD BY THE TITLE HOLDER ON BEHALF OF THE FUND. THIS
LIMITATION OF THE FUND’S LIABILITY APPLIES DESPITE ANY OTHER PROVISION OF THIS
AGREEMENT AND EXTENDS TO ALL LIABILITIES AND OBLIGATIONS OF THE FUND IN ANY WAY
CONNECTED WITH ANY REPRESENTATION, WARRANTY, CONDUCT, OMISSION, AGREEMENT OR
TRANSACTION RELATED TO THIS AGREEMENT. NO SUIT AGAINST THE FUND MAY BE BROUGHT
AGAINST ANY PERSON OTHER THAN THE TITLE HOLDER IN ITS CAPACITY AS SUCH.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]





    21



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.
MASTER PARTNERSHIP:
 
MONOGRAM RESIDENTIAL MASTER
PARTNERSHIP I LP, a Delaware limited 
partnership
 
By:
REIT MP GP, LLC, a Delaware limited
 
liability company, its General Partner
 
 
 
By:
/s/ Ross P. Odland
 
Name:
Ross P. Odland
 
Title:
Senior Vice President, Portfolio Management



GENERAL PARTNER:
 
 
REIT MP GP, LLC, a Delaware Limited liability company
 
 
By:
/s/ Ross P. Odland
Name:
Ross P. Odland
Title:
Senior Vice President, Portfolio Management





[Signatures Continue on Following Page]

Signature Page to Transaction Agreement

--------------------------------------------------------------------------------






LIMITED PARTNER:
 
 
STICHTING DEPOSITARY PGGM
PRIVATE REAL ESTATE FUND, acting in
its capacity as title holder of and for the account
and risk of PGGM Private Real Estate Fund,
represented by PGGM Vermogensbeheer B.V.
as its attorney-in-fact
 
By:
/s/ M.M. Klaassen
Name:
M.M. Klaassen
Title:
Attorney-in-fact
 
 
By:
/s/ B. Radecker
Name:
B. Radecker
Title:
Director









[Signatures Continue on Following Page]

Signature Page to Transaction Agreement

--------------------------------------------------------------------------------






BUYER:
 
MONOGRAM RESIDENTIAL PROPERTY
HOLDINGS, LLC, a Delaware limited liability
company
 
By:
/s/ Ross P. Odland
Name:
Ross P. Odland
Title:
Senior Vice President, Portfolio Management
 
MONOGRAM RESIDENTIAL STONEGATE, LLC, a Delaware limited
liability company
 
By:
/s/ Ross P. Odland
Name:
Ross P. Odland
Title:
Senior Vice President, Portfolio Management
 
 
MONOGRAM RESIDENTIAL CUSTER,
LLC, a Delaware limited liability company
 
 
By:
/s/ Ross P. Odland
Name:
Ross P. Odland
Title:
Senior Vice President, Portfolio Management
 
 
SG SELLER:
 
 
MONOGRAM RESIDENTIAL
WATERFORD PLACE REIT, LLC, a
Delaware limited liability company
 
 
By:
MONOGRAM RESIDENTIAL
 
WATERFORD PLACE VENTURE,
 
LLC, a Delaware limited liability
 
company
 
 
By:
Monogram Residential Waterford
 
Place, LLC, a Delaware limited liability
 
company, its Manager
 
 
 
By:
/s/ Daniel J. Rosenberg
 
 
Name:
Daniel J. Rosenberg
 
 
Title:
Senior Vice President, General Counsel, and Secretary

[End of Signatures]

Signature Page to Transaction Agreement

--------------------------------------------------------------------------------




EXHIBIT A
MASTER PARTNERSHIP INTERESTS:
Acquired Entity
Monogram REIT Percentage Interest
Master Partnership Percentage Interest
Acquired Project
Mezzanine Loan
Buyer
Purchase Price Allocation
Capital Expenditure Working Capital Adjustment
Monogram Residential Cameron House Venture, LLC
55%
45%
The Cameron
8710 Cameron Street, Silver Spring, MD.
None.
Monogram Residential Property Holdings, LLC
$29,288,660.71
$68,465.43
Monogram Residential Lovers Lane Venture I, LLC
74.1%
25.9%
Grand Reserve
6044 E. Lovers Lane, Dallas, TX
None.
Monogram Residential Property Holdings, LLC
$5,420,615.02
$44,331.83
Monogram Residential District Venture, LLC
55%
45%
The District at Universal
9702 Universal Boulevard, Orlando, FL
None.
Monogram Residential Property Holdings, LLC
$17,008,623.90
$5,991.71
Monogram Residential Prospect Venture, LLC
55%
45%
Skye 2905 Urban Flats
2905 Inca Boulevard, Denver, CO
None.
Monogram Residential Property Holdings, LLC
$29,205,000.00
$40,143.23
Monogram Residential St. Rose Venture, LLC
55%
45%
Veritas
3370 St. Rose Parkway, Henderson, NV
None.
Monogram Residential Property Holdings, LLC
$11,872,070.45
$5,725.16
Monogram Residential Custer Venture, LLC
55%
45%
None.
TDI Mezz
1300 N. Custer Road, Allen, Texas
Monogram Residential Custer, LLC
$6,359,850.00
$—





--------------------------------------------------------------------------------






SG INTEREST:
Acquired Entity
SG Percentage Interest
Acquired Project
Buyer
Capital Expenditure Working Capital Adjustment
Monogram Residential Stonegate REIT, LLC
100%
Stone Gate
65 Silver Leaf Way, Marlborough, MA
Monogram Residential Stonegate, LLC (55%)
Monogram Residential Property Holdings, LLC (45%)
$5,056.69






 



--------------------------------------------------------------------------------




EXHIBIT B
CONVERTED PROJECTS, PARTNERSHIP PROPORTIONATE INTERESTS AND CONVERTED PROJECT
NET VALUES


Converted Project
Partnership Proportionate Interests
Converted Project Net Values
55 Hundred
5500 Columbia Pike, Arlington, VA
45.00%
$33,875,961
Bailey’s Crossing
3602 S. 14th Street, Alexandria, VA
43.22%
$70,052,620
Satori
1111 E. Sunrise Boulevard, Ft. Lauderdale, FL
40.93%
$47,728,649
San Sebastian
24299 Paseo de Valencia, Laguna Woods, CA
45.00%
$31,854,974
Renaissance (Phase I & II)
1825 Galindo Street, Concord, CA
45.00% (Phase I)
45.00% (Phase II)
$52,600,000 (Phase I)
$8,100,000 (Phase II)







--------------------------------------------------------------------------------




EXHIBIT C
FORM OF AMENDMENT NO. 1
AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
MONOGRAM RESIDENTIAL MASTER PARTNERSHIP I LP


THIS AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Amendment”) of Monogram Residential Master Partnership I LP,
a Delaware limited partnership (the “Partnership”), is entered into as of [__],
2015 (the “Effective Date”), by and among REIT MP GP, LLC, a Delaware limited
liability company, as the general partner (the “General Partner”), and Stichting
Depositary PGGM Private Real Estate Fund (the “Title Holder”), a Dutch
foundation (stichting), acting in its capacity as title holder of and for the
account and risk of PGGM Private Real Estate Fund (the “Fund” and together with
the Title Holder, “PGGM PRE Fund”), a Dutch fund for the joint account of the
participants (fonds voor gemene rekening), as the sole limited partner.


W I T N E S S E T H:
WHEREAS, the General Partner, as the general partner, and PGGM PRE Fund, as the
sole limited partner, entered into that certain Fourth Amended and Restated
Agreement of Limited Partnership of Monogram Residential Master Partnership I
LP, dated as of December 20, 2013 (the “Agreement”), which Agreement governs the
business and affairs of the Partnership;
WHEREAS, contemporaneous with the execution of this Amendment, the General
Partner, PGGM PRE Fund, the Partnership and certain other parties are entering
into that certain Transaction Agreement, dated as of the Effective Date (the
“Transaction Agreement”); and
WHEREAS, the General Partner and PGGM PRE Fund desire to amend the Agreement
pursuant to the Transaction Agreement in accordance with the terms and
provisions of this Amendment;
NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, the parties, intending to be legally bound hereby, do hereby
agree as follows:
ARTICLE I.
DEFINITIONS


1.1    Agreement. The defined term “Agreement” in the Agreement shall mean the
Agreement as amended by this Amendment and all subsequent amendments,
restatements and modifications of the Agreement.
1.2    Defined Terms. Capitalized terms that are used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------




ARTICLE II.
 
AMENDMENT


2.1    Capital Commitments. The defined terms “BHMF Capital Commitment” and
“PGGM Capital Commitment” are hereby deleted in their entirety and replaced,
effective as of the Effective Date, with the following, respectively:    
“BHMF GP Capital Commitment” means the sum of (a) $4,097,363.02, less (b) all
BHMF GP Capital Contributions made with respect to New Projects, plus (c) any
BHMF GP New Project Returned Amounts.
“PGGM Capital Commitment” means the sum of (a) $405,638,939.16, less (b) all
PGGM PRE Fund Capital Contributions made with respect to New Projects, plus (c)
any PGGM New Project Returned Amounts.
2.2    Waterford Venture Agreement. The references in Section 8.2(b)(xiv) to the
Behringer Harvard Waterford Place Venture Amended and Restated Limited Liability
Company Agreement, are hereby deleted.
2.3    Special Situation. The General Partner and PGGM PRE Fund acknowledge and
agree that a Listing has occurred and the General Partner did not exercise its
Special Situation Right with respect thereto, and that as a result, and without
limiting the General Partner’s right to exercise the Special Situation Right
pursuant to clauses (b) or (c) of the definition of “Special Situation”, the
General Partner shall have no further right to exercise the Special Situation
Right with respect to a Listing.
2.4    Transaction Agreement. The General Partner and PGGM PRE Fund hereby
acknowledge and agree that, from and after the Effective Date, (x) the Converted
Projects (as defined in the Transaction Agreement) shall be deemed “Additional
Projects” for all purposes under the Agreement as if the Partnership had
acquired its Partnership Proportionate Interest in each such Converted Project
on the Effective Date at the net asset value set forth opposite such Converted
Project on Exhibit A attached hereto and made a part hereof, (y) the General
Partner and the PGGM PRE Fund shall be deemed to have made Capital Contributions
with respect to New Projects under the Agreement in an aggregate amount equal to
their respective Percentage Interests in the Partnership Proportionate Interests
in the net asset values set forth opposite the Converted Projects on Exhibit A
attached hereto and made a part hereof, and (z) the Subsidiary REITs and
Ventures owning such Converted Projects shall be deemed “New Subsidiary REITs”
and “New Ventures”, respectively, for all purposes under the Agreement. For the
avoidance of doubt, General Partner and PGGM PRE Fund hereby acknowledge and
agree that, upon the consummation of the Closing under the Transaction
Agreement, from and after the Effective Date: (I) the Partnership will no longer
own any “Existing Projects” under the Agreement, (II) the General Partner shall
have no further right to any Existing Project Incentive Distributions under the
Agreement, and (III) the terms and provisions of the Agreement shall be read and
interpreted as though the Partnership has disposed




--------------------------------------------------------------------------------




of all of its interests in the Existing Projects, the Existing Subsidiary REITS
and the Existing Ventures.
ARTICLE III.
MISCELLANEOUS
3.1    Remainder of Agreement. Except as expressly provided in this Amendment,
the Agreement, as amended hereby, remains in full force and effect.
3.2    Miscellaneous. Sections 8.7, 15.1, 15.2, 15.5, 15.6 15.7, 15.8, 15.9,
15.10, 15.12, 15.13, 15.14, 15.15, 15.16, 15.17 and 15.19, of the Agreement
shall apply equally to this Amendment as if set forth herein.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of Effective
Date.


PGGM PRE FUND:
 
 
STICHTING DEPOSITARY PGGM
PRIVATE REAL ESTATE FUND, acting in
its capacity as title holder of and for the account
and risk of PGGM Private Real Estate Fund,
represented by PGGM Vermogensbeheer B.V.
as its attorney-in-fact
 
 
By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 
 
 



[Signatures Continue on Following Page]

Signature Page to Amendment to Partnership Agreement

--------------------------------------------------------------------------------




GENERAL PARTNER:
 
 
REIT MP GP, LLC, a Delaware limited
liability company
 
 
By:
 
Name:
 
Title:
 






Signature Page to Amendment to Partnership Agreement

--------------------------------------------------------------------------------




EXHIBIT A
CONVERTED PROJECTS AND CONVERTED PROJECT NET VALUES
Converted Project
Converted Project Net Values
55 Hundred
5500 Columbia Pike, Arlington, VA
$33,875,961
Bailey’s Crossing
3602 S. 14th Street, Alexandria, VA
$70,052,620
Satori
1111 E. Sunrise Boulevard, Ft. Lauderdale, FL
$47,728,649
San Sebastian
24299 Paseo de Valencia, Laguna Woods, CA
$31,854,974
Renaissance (Phase I & II)
1825 Galindo Street, Concord, CA
$52,600,000 (Phase I)
$8,100,000 (Phase II)















--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION OF INTERESTS
THIS ASSIGNMENT AND ASSUMPTION OF INTERESTS (this “Assignment”), is made and
entered into effective as of this [__] day of [__], 2015, by and between
[_________], a [_________] (“Assignor”), and [_________], a [_________]
(“Assignee”).
RECITALS:
A.Assignor and Assignee are a party to that certain Transaction Agreement among
Assignor, Assignee and certain other parties a party thereto, dated as of the
date hereof (the "Transaction Agreement"); and
B.Pursuant to the Transaction Agreement, Assignor has agreed to assign, convey,
transfer and set over unto Assignee all of Assignor's right, title and interest
in and to the interests in the entities described on Schedule 1 attached hereto
and made a part hereof (collectively, the "Assigned Interests"), and Assignee
has agreed to accept all of Assignor's right, title and interest in and to the
Assigned Interests and to assume and agree to perform all obligations of
Assignor under or in relation to the Assigned Interests that first arise or
accrue on or after the date of this Assignment.
AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual agreement
of the parties hereto and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Assignor hereby assigns, conveys, transfers and sets over unto Assignee all of
the Assigned Interests, and Assignee hereby accepts such assignment and hereby
assumes and agrees to perform all obligations of Assignor under or in relation
to the Assigned Interests that first arise or accrue on or after the date of
this Assignment.
2.    This Assignment is made and entered into pursuant to the Transaction
Agreement and is subject to all of the terms and provisions set forth in the
Transaction Agreement.
3.    This Assignment may be executed by all parties in counterparts in which
event each counterpart shall be deemed an original, and all of which shall
constitute one and the same instrument.
4.    This Assignment shall be constructed in conformity with the laws of the
State of Delaware, as applied to agreements whose only parties are residents of
such state and which are to be performed entirely within such state.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been executed by the parties to be
effective as of the date first set forth above.
ASSIGNOR:
 
ASSIGNEE:
[__________________________], a [________________]


By:_____________________________
Name:___________________________
Title:____________________________
 
[__________________________], a [________________]


By:_______________________________
Name:_____________________________
Title:______________________________









--------------------------------------------------------------------------------




SCHEDULE I


ASSIGNED INTERESTS

